Title: To Alexander Hamilton from Aaron Ogden, 26 April 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town April 26. 1800
          
          I take the liberty of recommending, Lieutenant Samuel S. Voorhis, for the appointment of Adjutant, to the 11th. Regiment of Infantry, in the room of Lieutenant William Potter, lately appointed an Assistant to the Deputy Quarter Master General.
          Mr Voorhis appears well-qualified to fill the station for which he is recommended, and, I have no doubt that, in case, he be appointed, he will discharge its duties, with advantage to the regiment and honor to himself.
          I am, with the most respectful attachment your mo. Ob. servt
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        